The opinion of the Court was delivered by Heydeneeldt, Justice; Anderson, Justice, dissenting.
Heydeneeldt, Justice,—
The appellant was tried for malfeasance 'in office as a justice of the peace upon two charges.
The first is said to be for illegal fees in a note at the foot of it; but in the body of the presentment it is not alleged, that the defendant took illegal fees, nor do the facts as detailed in the charge lead to the inference, that the deposit he required was for fees; nor is it said that he acted wilfully and corruptly, as the terms of the statute would require.
The second charge is, that he received money as a bribe not to forfeit a recognisance. There is no allegation, that there was any proceeding commenced upon the recognisance, or that, any was to be commenced; and the statute against bribery confines the offence to acting “ more favourable to one side than the other in any suit, matter or cause depending, or to be brought before him.” The statute must be construed strictly—neither charge was sufficient as set out, to warrant the action of the Court.
The judgment is reversed.
Anderson, Justice-
In this case the appellant was accused of wilful and corrupt misconduct in his official capacity as a justice of the peace, and as a judge of the Court of Sessions.
At the December term of the District Court for the county of San Joaquin, he was fried by a jury of twelve men, and found guilty.
The statute of the 20th of April, 1850, under title the second, part third, provides for the removal of civil officers otherwise than by impeachment; the words of the 73d section are,
“An accusation in writing against any county or township officer, for wilful and corrupt misconduct in office, may be .presented to the Judge of the District Court of the district within *567which is the county, or for which the officer accused is elected or appointed.”
The 74th section provides, that the accusation shall state the Tence charged in ordinary and concise language, and in such manner as to make a person of common understanding to know what is intended, and shall be verified by the oath of the person making the same, &c., &c. The remaining sections refer to the preparatory proceedings in the case, and the final action of the Court.
The second shows that the appellant was accused of wilful and corrupt misconduct in hcec verba, in his official capacity as a justice of the peace, &c., &c., and so far conforms strictly to the statute. The charges are specifically stated as required by the 74th section, and all the subsequent proceedings were had conformably to the terms of the law. The evidence sustains the charges, and the trial and judgment in the court below were in compliance with the statute strictly construed. I can see no ground for reversing the decision.
My opinion is, that the judgment of the Court below should be affirmed with costs.